Rosellini, J.
This is an appeal from a judgment awarding damages for flooding of the plaintiffs’ basement by reason of the defendant’s neglect. The action was tried to the court, and no error has been assigned to any of the court’s findings.
Rule on Appeal 43, 34A Wn. (2d) 47, as amended, effective January 2, 1953, provides in part:
“In appeals from all actions at law or in equity tried to the court without a jury, the findings of fact made by the court will be accepted as the established facts in the case unless error is assigned thereto.”
This rule has been followed without exception. Richert v. Handly, 50 Wn. (2d) 356, 311 P. (2d) 417; Swanson v. Solomon, 50 Wn. (2d) 825, 314 P. (2d) 655; Judd v. Bernard, 49 Wn. (2d) 619, 304 P. (2d) 1046.
The facts found by the court are as follows: The property of the plaintiffs, a dwelling house with a partial basement, located at 2002 west Pioneer, Puyallup, was flooded on December 11, 1955, by water coming through a window or windows from floodwater which had covered the yard to a *205considerable depth. The water rose in the basement to and above the lower level of the floor joists of the house, causing the joists to become saturated with water and the framework of the house to become damaged by water.
The flooding and damage to the plaintiffs’ property were caused by the failure of the defendant to install pumps of sufficient capacity at its pumping station on west Pioneer avenue and the failure of the city to provide an adequate by-pass to Clarks Creek in event of pump failure at the station.
As a direct and proximate result of the flood, plaintiffs incurred the following damage: Furnace repair and replacement in the sum of $250, and permanent warping and damage to the floor joists and building in the sum of $300, a total damage of $550.
On January 5, 1956, the plaintiffs caused their written claim for damages to be served upon the defendant.
Judgment for the plaintiffs was entered accordingly.
There is no contention that the judgment is not supported by the findings. The only errors assigned pertain to the admission of certain evidence regarding the amount of damages and the probative value of that evidence. These matters inhere in the findings, which cannot be disturbed.
The judgment is affirmed.
Hill, C. J., Donworth, Foster, and Hunter, JJ., concur.